
	
		I
		111th CONGRESS
		1st Session
		H. R. 2899
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Herger (for
			 himself, Mr. McClintock,
			 Mr. Daniel E. Lungren of California,
			 and Mr. Radanovich) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To address the public health and safety threat presented
		  by the risk of catastrophic wildfire on Federal forestlands of the State of
		  California by requiring the Secretary of Agriculture and the Secretary of the
		  Interior to expedite forest management projects relating to hazardous fuels
		  reduction, forest restoration, and forest health.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the California Catastrophic Wildfire Prevention and Community
			 Protection Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Project authority consistent with community wildfire
				protection plan.
					Sec. 5. Elements of eligible projects.
					Sec. 6. Environmental analysis.
					Sec. 7. Administrative and judicial review.
					Sec. 8. Acceptance and use of funds or in-kind
				services.
					Sec. 9. Report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Forested lands
			 under the jurisdiction of the Forest Service and Bureau of Land Management in
			 California have grown into a state of unnatural density and structure.
			(2)Overgrown forest
			 conditions, in combination with continued drought and other climatic
			 circumstances, have left these forests at extreme risk to insects, disease, and
			 catastrophic wildfire.
			(3)The risk of
			 catastrophic wildfire presents a very real threat to the health and safety of
			 individuals and communities in the wildland-urban interface as well as to the
			 property of adjacent private landowners.
			(4)The catastrophic,
			 stand-replacing fires that are occurring with increasing frequency as a result
			 of the forest conditions described in paragraph (2), pose a threat to the
			 health of lands, watersheds, wildlife, air quality and the environment.
			(5)Local communities
			 and interests are willing to work collaboratively to assure seamless protection
			 from catastrophic wildfire and to improve forest health across public and
			 private lands.
			(6)The Federal
			 Government, particularly the Forest Service and Bureau of Land Management, must
			 address these conditions at the appropriate annual pace and scale needed across
			 the landscape to have a substantial impact in reducing natural
			 disturbances.
			3.DefinitionsIn this Act:
			(1)At-risk
			 communityThe term at-risk community has the
			 meaning given that term in Section 101 of the Healthy Forests Restoration Act
			 of 2003 (16 U.S.C. 6511).
			(2)At-risk
			 watershedThe term at-risk watershed means a
			 watershed—
				(A)where there exists
			 a high risk of losing key ecosystem, wildlife, and watershed components to
			 severe fire, including post-fire disturbances, as documented by the Secretary
			 concerned; and
				(B)where there
			 are—
					(i)Federal lands in
			 condition class II or III, as developed by the Forest Service Rocky Mountain
			 Research Station in the general technical report titled Development of
			 Coarse-Scale Spatial Data for Wildland Fire and Fuel Management
			 (RMRS–87) and dated April 2000 (including any subsequent revision to the
			 report); or
					(ii)private lands
			 that are located in a Very High Fire Hazard Severity Zone, as
			 determined by the California State Fire Marshal.
					(3)Community
			 wildfire protection planThe term community wildfire
			 protection plan has the meaning given that term in Section 101 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
			(4)County fire
			 planThe term county fire plan means a plan
			 developed similarly to a community wildfire protection plan with an annual
			 mitigation strategy developed through a collaborative effort and formally
			 adopted by the Board of Supervisors of the county in which the forest lands
			 covered by the plan are located.
			(5)Covered forest
			 lands
				(A)Included
			 landsThe term covered forest lands means—
					(i)National Forest
			 System lands in California; and
					(ii)Public land in
			 California administered by the Secretary of the Interior through the Bureau of
			 Land Management.
					(B)Excluded
			 landThe term does not include land that is a component of the
			 National Wilderness Preservation System or other Federal land (other than
			 inventoried roadless areas and wilderness study areas) in which the removal of
			 vegetation is specifically prohibited by Federal law.
				(6)Eligible
			 projectThe term eligible project means the
			 measures and methods included in a project carried out on covered forest lands
			 by the Secretary concerned for hazardous fuels reduction, forest health, and
			 forest restoration.
			(7)Secretary
			 concernedThe term Secretary concerned
			 means—
				(A)The Secretary of
			 Agriculture, in the case of National Forest System lands; and
				(B)The Secretary of
			 the Interior, in the case of public land administered by the Secretary of the
			 Interior through the Bureau of Land Management.
				4.Project authority
			 consistent with community wildfire protection planThe
			 Secretary concerned shall carry out eligible projects on covered forest lands
			 that are within or adjacent to an at-risk community or an at-risk watershed if
			 the eligible project is consistent with the applicable community wildfire
			 protection plan or county fire plan.
		5.Elements of
			 eligible projectsEligible
			 projects on covered forest lands shall be carried out in a cost-effective
			 manner that—
			(1)focuses on
			 surface, ladder, and canopy fuels reduction activities; or
			(2)implements forest
			 restoration activities in response to severe fire, insect, or disease
			 infestation, windthrow, or other extreme weather events or natural
			 disasters.
			6.Environmental
			 analysis
			(a)General rule of
			 proposed action and no action alternativeThe Secretary concerned
			 shall prepare an environmental assessment or an environmental impact statement
			 pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)) for each proposed eligible project. The Secretary concerned
			 shall study, develop, and describe the proposed action and the alternative of
			 no action. Except as provided in subsection (b), the Secretary concerned is not
			 required to study, develop, or describe any alternative actions to the proposed
			 agency action.
			(b)Consideration of
			 alternative recommendationThe Secretary concerned shall evaluate
			 and consider an alternative recommendation submitted by the county in which a
			 proposed eligible project is to be carried out if the county determines that
			 the proposed eligible project is or may be inconsistent with its community
			 wildfire protection plan. The Secretary shall publish the evaluation and
			 consideration of the alternative recommendation in the environmental assessment
			 or environmental impact statement prepared pursuant to section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for the proposed
			 eligible project.
			(c)Effect of county
			 emergency
				(1)Council on
			 environmental qualityPursuant to Section 1506.11 of title 40,
			 Code of Federal Regulations, the Secretary concerned shall request the Council
			 on Environmental Quality to develop and approve alternative arrangements for a
			 proposed eligible project if the county in which the proposed eligible project
			 is to be carried out, in consultation with the Director of the California
			 Department of Forestry and Fire Protection, declares—
					(A)a state of
			 emergency; or
					(B)the existence of a
			 dangerous nuisance to public safety, welfare, infrastructure, watersheds,
			 wildlife habitat, or other vital assets due to the accumulation of forest fuels
			 and the associated risk of extreme fire on covered forest lands.
					(2)Mandatory
			 informationWhen requesting alternative arrangements under
			 paragraph (1), the Secretary concerned shall transmit to the Council on
			 Environmental Quality the following information:
					(A)A description of
			 the proposed eligible project.
					(B)The condition of
			 forest fuels within or near the proposed eligible project.
					(C)The threat to
			 public safety, welfare, infrastructure, watersheds, wildlife habitat, or other
			 vital assets due to the accumulation of forest fuels and the associated risk of
			 extreme fire that the proposed eligible project is to relieve.
					(D)The degree to
			 which delaying the implementation of the proposed eligible project will
			 increase the risk of serious harm to public safety, welfare, infrastructure,
			 watersheds, wildlife habitat, or other vital assets due to the accumulation of
			 forest fuels and the associated risk of extreme fire.
					(E)Any other
			 information the Secretary concerned determines relevant.
					(3)Further
			 informationAt the request of either the county in which the
			 eligible project is to be carried out or the Director of the California
			 Department of Forestry and Fire Protection, the Secretary concerned shall
			 transmit to the Council on Environmental Quality information provided to the
			 Secretary concerned by the State or county concerning the threat to public
			 safety, welfare, infrastructure, watersheds, wildlife habitat, or other vital
			 assets due to the accumulation of forest fuels and the associated risk of
			 extreme fire that the proposed eligible project is to relieve.
				(4)Deadline for
			 alternative arrangementsNot later than 15 days after receipt of
			 a request under paragraph (1) for approval of alternative arrangements for a
			 proposed eligible project, the Council on Environmental Quality shall submit to
			 the Secretary concerned either the alternative arrangements for the eligible
			 project or a statement explaining why the alternative arrangements are denied.
			 If the Council on Environmental Quality fails to comply with such deadline or
			 denies alternative arrangements, the Secretary concerned shall proceed
			 immediately and to completion on the proposed eligible project notwithstanding
			 any other provision of law including, but not limited to, the National
			 Environmental Policy Act and the National Forest Management Act (16 U.S.C. 1601
			 et seq.). Such actions shall also not be subject to the notice, comment, and
			 appeal requirements of the Appeals Reform Act, (16 U.S.C. 1612 (note), Pub. Law
			 No. 102–381 Sec. 322). Any action authorized by this subsection shall not be
			 subject to judicial review by any court of the United States.
				7.Administrative
			 and judicial review
			(a)Administrative
			 reviewAdministrative review of eligible projects shall occur in
			 accordance with the special administrative review process established under
			 section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6515).
			(b)Judicial
			 reviewJudicial review of eligible projects shall occur in
			 accordance with section 106 of the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6516).
			8.Acceptance and
			 use of funds or in-kind servicesThe Secretary concerned may accept and use
			 funds or in-kind services from any public or private entity to assist carrying
			 out eligible projects under this Act.
		9.ReportThe Secretary concerned shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report
			 describing all eligible projects conducted under this Act.
		
